 



Exhibit 10.15 Alcan Pension Plan for Officers, dated 1 January 2006, as amended
and restated.
(ALCAN LOGO) [m34188orm3418800.gif]
ALCAN INC.
ALCAN PENSION PLAN
FOR OFFICERS
Amended and Restated
As of 1 January 2006

 



--------------------------------------------------------------------------------



 



ARTICLE I: INTRODUCTION

1.01   This document sets out the terms of the Alcan Pension Plan for Officers
(Plan), amended and restated as of 1 January 2006.   1.02   The Plan provides a
pension based on your earnings in excess of the cap on earnings set under your
home country pension plan (HCPP).   1.03   The effective date of the Plan is 1
January 2003.

ARTICLE II: ELIGIBILITY

2.01   You participate in the Plan if you are an officer of Alcan Inc. and the
Human Resources Committee of the Board of Alcan Inc. (HRC) designates you a
participant.   2.02   Your participation in the Plan begins on the first day of
the month and year determined by the HRC and ends on the last day of the month
and year determined by the HRC or if occurring before, on the last day of the
month following either your death, retirement or termination of employment.

ARTICLE III: PENSION CALCULATION

3.01   The pension formula set out below is the basis on which your pension
payable under the Plan is calculated. It takes into account the following three
elements:

  •   your pensionable earnings which are your basic salary plus guideline
Executive Performance Award (EPA) subject to a maximum fixed from time to time
by the HRC;     •   your highest average earnings (HAE) which is the annual
average of your 60 highest consecutive months of pensionable earnings as defined
above in excess of your highest average earnings for the purpose of your HCPP.
Your HAE is determined as of the date that your participation in the Plan ends
in accordance with section 2.02;     •   your years (including fractional years)
of participation in the Plan;

3.02   The pension formula is the following:

3% x HAE x years of participation up to 10
plus
2% x HAE x years of participation between 10 and 20
equals

1



--------------------------------------------------------------------------------



 



your annual pension (max. 50% of HAE).

  3.03   Your annual pension calculated in accordance with the pension formula
in section 3.02 is reduced by 10% for each year that your years of service with
the Alcan group of companies is less than ten at your retirement, termination or
death.

      The HRC may, in its sole discretion, waive in whole or in part the
reduction contemplated by this section.

ARTICLE IV: PENSION PAYMENT

  4.01   Notwithstanding anything to the contrary contained in the Plan, your
pension entitlement is conditional on your continued employment with Alcan Inc.
or any Alcan Group Company until your entitlement to a vested pension under your
HCPP.     4.02   If you retire or terminate employment on or after age 60 and
with ten years or more of service with the Alcan group of companies, your annual
pension is calculated according to the provisions of Article III and is payable
from the first day of the month next following in equal monthly installments
during your lifetime with the last payment due on the first day of the month of
your death.     4.03   If you retire or terminate employment before age 60 or
with less than ten years of service with the Alcan group of companies, your
annual pension is calculated according to the provisions of Article III and is
payable from the first day of the month next following your attainment of age 65
in equal monthly installments during your lifetime with the last payment due on
the first day of the month of your death.         At your request, payment of
your pension shall be made to begin on the same date as your HCPP pension in
which case the amount of the monthly payments shall be adjusted based on an
actuarially determined equivalent stream of payments.     4.04   If you die
before payment of your pension begins, the actuarial value of your pension
entitlement shall be paid to the beneficiary designated by you for the purpose
of the Plan or where there is no such beneficiary, to your beneficiary
designated under your HCPP or where there is no such beneficiary, to the legal
representative of your estate.     4.05   At your request, payment of your
pension shall be made to correspond to one of the optional forms elected by you
for payment of your HCPP pension in which case the amount of the monthly
payments shall be adjusted based on an actuarially determined equivalent stream
of payments.     4.06   Your pension under the Plan shall be calculated and paid
in United States dollars and at your request shall be paid in the currency of
your HCPP converted at the rate of exchange prevailing at determination of the
pension.     4.07   Any request made by you pursuant to either section 4.03,
4.05 or 4.06 shall be irrevocable.

2



--------------------------------------------------------------------------------



 



ARTICLE V: OTHER PROVISIONS

  5.01   The Plan may be amended or terminated at any time by the HRC provided
that such amendment or termination shall not reduce any rights which you have
acquired prior to the amendment or termination date. Your acquired rights shall
be determined on the basis of your years of participation and your earnings at
that date.     5.02   Unless otherwise determined by the HRC, the Plan shall
remain an unfunded obligation of Alcan Inc. or of any Alcan Group Company and
all pensions payable under the Plan represent merely unfunded, unsecured
promises of Alcan Inc. or any Alcan Group Company to pay or cause to be paid a
sum of money in the future. No funds will be contributed by any person to a
third party or otherwise set aside to secure pensions under the Plan.     5.03  
The administration of the Plan shall be managed jointly by Alcan’s Human
Resources (Executive Compensation) Department and Alcan Adminco (2000) Inc. Any
question arising in the administration of the Plan or the construction of any
term of the Plan shall be resolved by the HRC, in its sole discretion.     5.04
  The administrators of the Plan shall keep accurate and detailed records of
participation in the Plan and upon request shall provide to a participant a
statement of benefits.     5.05   Nothing in the Plan shall be deemed to give a
participant the right to be retained in the service of any Alcan group company
or to interfere with the rights of any Alcan group company to terminate a
participant’s employment at any time.     5.06   Unless otherwise determined by
the HRC, all pensions payable under the Plan shall not be subject to any
periodic or ad hoc increases according to an index.     5.07   The Plan shall be
governed by the laws of the Province of Quebec and the laws of Canada. If any
part of the Plan is determined to be void or unenforceable, the validity and
enforceability of remaining parts of the Plan shall not be affected as a
consequence.

 

3